
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.1


April 16, 2004

Dennis W. Harris, Ph.D
320 Chesley Avenue
Mountain View, CA 94040

Dear Dennis:

        I am pleased on behalf of Serologicals Corporation (the "Corporation")
to offer you ("you" or the "Executive") employment (the "Employment") on the
terms set forth herein (the "Offer").

1.    Position, Duties and Responsibilities.    

        a.     You shall serve as the Vice President, Research and Development,
Business Development and Chief Scientific Officer and shall be responsible for
the duties as agreed between you and the President and Chief Executive Officer,
which will be outlined in a job description to be finalized shortly after your
arrival. You shall report to the President and Chief Executive Officer of the
Corporation and shall be an officer of the Corporation. You shall also be a
member of the Corporation's Operating Committee.

        b.     You will devote all your business time and attention to the
business and affairs of the Corporation and its subsidiaries consistent with
your position. Nothing herein, however, shall preclude you from engaging in
charitable and community affairs, or giving attention to your investments
provided that such activities do not interfere with the performance of your
duties and responsibilities enumerated herein.

        c.     Except as otherwise specifically stated herein, you shall be
subject to all of the requirements and provisions described in the Corporation's
employee handbook, as it may be amended from time-to-time.

        d.     Following any termination of your employment, upon the request of
the Corporation, you shall reasonably cooperate with the Corporation in all
matters relating to the winding up of pending work on behalf of the Corporation
and the orderly transfer of work to other employees of the Corporation. You
shall also reasonably cooperate in the defense of any action brought by any
third party against the Corporation that relates in any way to your acts or
omissions while employed by the Corporation. The Corporation shall reimburse you
for your reasonable out-of-pocket costs, if any, as permitted by law, incurred
in cooperating with the Corporation.

2.    Term.    

        Your Employment under these terms shall commence hereunder as soon as
possible but not later than May 10, 2004 (the actual date of commencement being
referred to herein as the "Effective Date") and continue for successive one
(1) year periods, unless otherwise terminated pursuant to the provisions hereof.

3.    Compensation and Related Matters.    

        a.    Base Salary.    You shall be paid a base salary (the "Base
Salary") equal to two hundred fifty thousand dollars ($250,000) per year. The
Base Salary shall be payable to you in the manner and on the date(s) on which
the Corporation pays its other executives, but in no event less frequently than
monthly. Based upon performance, you shall be eligible for a salary review on
April 1, 2005 and annually thereafter.

        b.    Incentive Compensation.    You shall be entitled to an annual
bonus in accordance with and subject to your achievement of the Critical Success
Factors, plus other objectives, to be developed and mutually agreed upon by you
and the President and Chief Executive Officer, subject to the Board of Directors
authorizing the payment of such bonus for the given year. You shall also be
eligible to participate in such bonus and incentive compensation plans of the
Corporation, if any, in which other

--------------------------------------------------------------------------------




Vice President-level employees of the Corporation are generally eligible to
participate, as the Corporation's Board of Directors ("Board") or a Committee
thereof shall determine from time-to-time in its sole discretion, subject to and
in accordance with the terms and provisions of such plans. It is understood that
should you commence Employment under these terms, you will be eligible for a
pro-rated bonus for the year 2004 calculated from the Effective Date to
December 31, 2004.

        c.    Employee Benefit Programs.    You shall be eligible to participate
in the employee benefit programs (subject to their respective terms) now
provided or as may hereinafter be provided by the Corporation to its executives.
Current benefit programs include:

•Group Health Insurance

•Corporation Paid Life Insurance (two times your annual salary)

•Supplemental and Dependent Supplemental Life Insurance

•Serologicals Corporations' Employees Retirement Plan—401(k)

•Short-term Disability Insurance

•Long-term Disability Insurance

•Flexible Spending Account (Medical and Dependent Care)

•Serologicals Corporation's Employee Stock Purchase Plan

        d.    Stock Options.    On the Effective Date you will be granted a
non-qualified employee stock option under the Corporation's Stock Incentive Plan
(the "Stock Incentive Plan") to purchase forty-eight thousand (48,000) shares of
the Corporation's $.01 par value common stock at an initial exercise price equal
to the fair market value of such stock on the Effective Date ("Options"). The
Options shall have a term of six (6) years and, so long as you are then employed
by the Corporation, the right to exercise the Options shall vest and be fully
exercisable at the rate of twenty-five percent (25%) per year commencing on the
first anniversary of the Effective Date. Such Options shall be issued pursuant
to a stock option agreement entered into by you and the Corporation and shall be
subject to all the other terms and conditions contained in the Stock Incentive
Plan, the provisions of which shall be determined in the sole discretion of the
Board or a committee thereof. You acknowledge that the Corporation and you
understand that this stock option grant is anticipated to be the only such grant
for a period of two (2) years from the Effective Date.

        e.    Reimbursement of Expenses.    It is contemplated that in
connection with your Employment hereunder, you may be required to incur
business, entertainment and travel expenses. The Corporation agrees to promptly
reimburse you in full for all reasonable out-of-pocket business, entertainment
and other related expenses (including all expenses of travel and living expenses
while away from home on business or at the request of, and in service of, the
Corporation) incurred or expended by you incident to the performance of your
duties hereunder, provided that you properly account for such expenses in
accordance with the policies and procedures established by the Board and
applicable to the executives of the Corporation.

        f.    Paid Time Off.    You shall be entitled, in each calendar year of
your Employment, to the number of paid vacation days determined by the
Corporation from time-to-time to be appropriate for its executives, but in no
event less than four (4) weeks in any such year during your Employment
(pro-rated, as necessary, for partial calendar years during your Employment).
You may take your allotted vacation days at such times as are mutually
convenient for the Corporation and you, consistent with the Corporation's
vacation policy in effect with respect to its executives. You shall also be
entitled to all paid holidays given by the Corporation to its executives.

2

--------------------------------------------------------------------------------




4.    Termination.    

        a.    Disability of the Executive.    In the event of your incapacity or
inability to perform your services as contemplated herein for an aggregate of
ninety (90) days during any twelve (12) month period due to the fact that your
physical or mental health shall have become impaired so as to make it impossible
in the judgment of the Corporation for you to perform the duties and
responsibilities contemplated for you hereunder, the Corporation shall have the
right to declare, upon two (2) weeks prior written notice rendered to you, a
disability termination, whereupon you shall receive (if you are entitled
thereto) the short and/or long-term disability benefits provided by the
Corporation. In the event you have commenced receiving benefits under the
Corporation's disability plans, until termination of your employment under this
Section 4(a), the Corporation shall not be obligated to pay to you with regard
to Base Salary an amount greater than the difference between your Base Salary
then in effect and any such disability benefits you are then receiving.

        b.    Death of the Executive.    In the event you die during your
Employment hereunder, your Employment shall automatically terminate without
notice on the date of your death, except that your estate shall receive the
death benefits, if any, provided by the Corporation.

        c.    Termination by the Corporation for Cause.    Nothing herein shall
prevent the Corporation from terminating your Employment for Cause (as defined
below). From and after the date of such termination, you shall no longer be
entitled to receive the Base Salary or any other compensation which would have
otherwise been due and all Options shall terminate immediately. Any rights and
benefits that you may have in respect to any other compensation or any employee
benefit plans or programs of the Corporation shall be determined in accordance
with the terms of such other compensation arrangements, plans or programs, and
in any event, you shall have no rights or benefits under any arrangement, plan
or program unless such arrangement, plan or program is in writing and you are
specified as a participant therein. The term "for Cause", as used herein, shall
mean (i) an act of dishonesty causing harm to the Corporation or any subsidiary;
(ii) the knowing disclosure of confidential information relating to the
Corporation's or any subsidiary's business; (iii) habitual drunkenness or
narcotic drug addiction; (iv) conviction of, or a plea of nolo contendere with
respect to, a felony; (v) the willful refusal to perform, or the gross neglect
of, the duties assigned to the Executive; (vi) the Executive's willful breach of
any law that, directly or indirectly, affects the Corporation or any subsidiary;
(vii) the Executive's material breach of his duties following a Change in
Control that do not differ in any material respect from the Executive's duties
and responsibilities during the 90-day period immediately prior to such Change
in Control (other than as a result of incapacity due to physical or mental
illness), which is demonstrably willful and deliberate on the Executive's part,
which is committed in bad faith or without reasonable belief that such breach is
in the best interests of the Corporation and which is not remedied in a
reasonable period after receipt of written notice from the Corporation
specifying such breach. Termination of employment pursuant to this Section 4(c)
shall be made to the Executive by, and be effective upon, written notice from
the President/C.E.O. or the Board.

        d.    All Other Terminations by the Corporation.    Notwithstanding the
foregoing, the Corporation may terminate your employment at any time. If your
employment is terminated for any reason other than "for Cause", death or
disability, you shall continue to receive your current Base Salary for a period
of twelve (12) months from the date of such termination. In addition, you shall
be eligible to elect COBRA coverage and only pay an amount equal to the employee
contribution typically paid for your type of medical, dental and vision
coverage. The Corporation will pay the remaining costs associated with COBRA
coverage for the 12-month period. After twelve months, you can continue COBRA
coverage at your total cost.

5.    Nondisclosure.    

        You acknowledge and agree that, during your employment by the
Corporation hereunder, you have or will come to have knowledge and information
with respect to trade secrets or confidential or secret

3

--------------------------------------------------------------------------------



plans, projects, materials, business methods, operations, techniques, customers,
employees, donors, products, processes, financial conditions, policies and
accounts of the Corporation with respect to the business of the Corporation
("Confidential Information.") You agree that you will not at any time divulge,
furnish or make accessible to anyone (other than in the regular course of your
performance of services for the benefit of the Corporation, its successors or
assigns) any Confidential Information. Notwithstanding the foregoing,
Confidential Information shall not include any information which (i) is known
generally to the public (other than as a result of unauthorized disclosure),
(ii) was available to you on a non-confidential basis prior to its disclosure to
you by the Corporation or (iii) is required to be disclosed pursuant to the
valid order of a governmental agency or a judicial court of competent
jurisdiction, in which case you shall give prompt written notice to the
Corporation of such requirement so that the Corporation may take such action as
it deems appropriate.

6.    Non-Compete and Non-Solicitation.    

        As a material inducement to the Corporation to enter into this letter,
you agree that at all times during your Employment and for a period of twelve
(12) months after the termination of your Employment, you will not (i) act in a
capacity similar to that in which you shall have served in the Corporation for
any Competing Business or serve in a capacity in any such Competing Business
that would entail your functioning as a sales and marketing executive for a
Competing Business, or (ii) in any way, directly or indirectly, compete with the
business of the Corporation, solicit, divert, or take away or attempt to
solicit, divert, or take away customers of, the business of, or any of the
donors of, the Corporation that dealt with the Corporation during your
Employment. Competing Business means another business engaged in the
business(es) engaged in by the Corporation at any time within one year of or at
the time of your termination.

        You agree that during your Employment and for a period of twelve
(12) months after the termination for any reason of your Employment, you will
not within the United States of America, directly, or indirectly through any
means, including a business entity in which you have an ownership interest,
request or induce any other employee of the Corporation or its affiliates or any
donor to the Corporation or its affiliates to terminate their relationship with
the Corporation or its affiliates and enter into a similar relationship with
another business entity engaged in a business similar to the Corporation's.

7.    Executive Creation and Ideas.    

        a.     You will maintain current and adequate written records on the
development of, and disclose to the Corporation all Creations (as herein
defined). "Creations" shall mean all ideas, potential marketing and sales
relationships, inventions, copyrightable expression, research, plans for
products or services, marketing plans, reports, strategies, processes, computer
software (including, without limitation, source code), computer programs,
original works of authorship, characters, know-how, trade secrets, information,
data, developments, discoveries, improvements, modifications, technology,
algorithms, database schema, designs and drawings, whether or not subject to
patent or copyright protection, made, conceived, expressed, developed, or
actually or constructively reduced to practice by you solely or jointly with
others during your employment with the Corporation, which refer to, are
suggested by, or result from any work which you may perform during your
employment, or from any information obtained from the Corporation or any
affiliate of the Corporation. 'Creations,' however, shall not include the
general business planning concepts, strategies or processes, including, but not
limited to, those utilized by you in any prior employment.

        b.     The Creations shall be the exclusive property of the Corporation,
and you acknowledge that all of said Creations shall be considered as "work made
for hire" belonging to the Corporation. To the extent that any such Creations,
under applicable law, may not be considered work made for hire by you for the
Corporation, you hereby agree to assign and, upon its creation, automatically
and irrevocably assign to the Corporation, without any further consideration,
all right, title and interest in and to such

4

--------------------------------------------------------------------------------




materials, including, without limitation, any copyright, other intellectual
property rights, moral rights, all contract and licensing rights, and all claims
and causes of action of any kind with respect to such materials. The Corporation
shall have the exclusive right to use the Creations, whether original or
derivative, for all purposes without additional compensation to you. At the
Corporation's expense, you will reasonably assist the Corporation in every
reasonably proper way to perfect the Corporation's rights in the Creations and
to protect the Creations throughout the world, including, without limitation,
executing in favor of the Corporation or any designee(s) of the Corporation
patent, copyright, and other applications and assignments relating to the
Creations.

        c.     Should the Corporation be unable to secure your signature on any
document necessary to apply for, prosecute, obtain, or enforce any patent,
copyright, or other right or protection relating to any Creation, whether due to
your mental or physical incapacity or any other cause, you hereby irrevocably
designate and appoint the Corporation and each of its duly authorized officers
and agents as your agent and attorney in fact, to act for and in your behalf and
stead and to execute and file any such document, and to do all other lawfully
permitted acts to further the prosecution, issuance, and enforcement of patents,
copyrights, or other rights or protections with the same force and effect as if
executed and delivered by you.

        d.     Because of the difficulty of establishing when any idea, process
or invention is first conceived or developed by you, or whether it results from
access to Confidential Information or the Corporation's equipment, supplies,
facilities, and data (collectively, "Corporation Information"), you agree that
any idea, invention, research, plan for products or services, marketing plan,
computer software (including, without limitation, source code), computer
program, original work of authorship, character, know-how, trade secret,
information, data, developments, discoveries, technology, algorithm, design,
patent or copyright, or any improvement, rights, or claims (an "Idea") related
to the foregoing, which refer to, are suggested by, or result from any work
which you performed during your employment with the Corporation or from any
Corporation Information, shall be presumed to be a Creation if it is conceived,
developed, used, sold, exploited or reduced to practice by you or with your aid
within one (1) year after termination of employment. This paragraph, however,
shall not apply to anything that is specifically excepted from the definition of
"Creations" in the last sentence of Section 7(a). You can rebut the above
presumption if you prove that the idea, process or invention (a) was first
conceived or developed after termination of employment, (b) was conceived or
developed entirely on your own time without using any Corporation Information,
and (c) did not result from any work performed by you for the Corporation.

8.    Injunctive Relief/Survival.    

        You agree that any breach of Section 5, 6 or 7 will cause irreparable
damage to the Corporation and that, in the event of such breach, the Corporation
will have, in addition to any and all remedies of law, including rights which
the Corporation may have to damages, the right to equitable relief including, as
appropriate, all injunctive relief or specific performance or other equitable
relief. You understand and agree that the rights and obligations set forth in
Sections 5 through 10 of this Agreement shall survive the termination or
expiration of this Agreement.

9.    Corporation Resources.    

        You may not use any of the Corporation's equipment for personal purposes
without written permission from the Corporation. You may not give access to the
Corporation's offices or files to any person not in the employ of the
Corporation without written permission of the Corporation.

10.    Miscellaneous.    

        a.    General.    This Agreement supersedes and replaces any existing
agreement between the Executive and the Corporation relating generally to the
same subject matter, and may be modified only in a writing signed by the parties
hereto. Failure to enforce any provision of the Agreement shall not

5

--------------------------------------------------------------------------------



constitute a waiver of any term herein. The Executive agrees that he will not
assign, transfer, or otherwise dispose of, whether voluntarily or involuntarily,
or by operation of law, any rights or obligations under this Agreement. Any
purported assignment, transfer, or disposition shall be null and void. Nothing
in this Agreement shall prevent the consolidation of the Corporation with, or
its merger into, any other corporation, or the sale by the Corporation of all or
substantially all of its properties or assets, or the assignment by the
Corporation of this Agreement and the performance of its obligations hereunder.
Subject to the foregoing, this Agreement shall be binding upon and shall inure
to the benefit of the parties and their respective heirs, legal representatives,
successors, and permitted assigns, and shall not benefit any person or entity
other than those enumerated above.

        b.    Governing Law.    This letter is to be governed by and interpreted
in accordance with the laws of the State of Georgia applicable to agreements
made and to be performed within that State except as provided herein.

        c.    No Attorney Provided.    The Corporation advises you that it is
not providing legal advice in connection with your acceptance and execution
hereof. You acknowledge (a) that you have consulted with or have had the
opportunity to consult with independent counsel of your own choice concerning
this Agreement and have been advised to do so by the Corporation, and (b) that
you have read and understand the Agreement, are fully aware of its legal effect,
and have entered into it freely based on your own judgment.

        d.    Affiliate.    References to the "Corporation" hereunder shall
include "affiliates" thereof, as such term is defined in Rule 405 under the
Securities Act of 1933, as amended. The Corporation shall have the right to
designate as your employer hereunder any affiliate of which the Executive shall
have significant operating or managerial responsibility or any other affiliate
to which the Executive agrees.

        e.    Severability.    If any provision of this letter shall be
determined to be invalid, illegal or unenforceable in whole or in part, all
other provisions hereof shall remain in full force and effect to the fullest
extent permitted by law.

        f.    Expiration.    This Offer will expire at 5:00 p.m. Eastern
Daylight Savings Time on April 20, 2004 unless you execute this letter and
return it to Robert P. Collins, Vice President, Human Resources prior to that
time. Please fax the signature page only to 678-728-2138 and return one copy of
the entire agreement using the enclosed FedEx envelope. The other copy of the
agreement is for your records.

        g.    Contingencies.    This Offer is contingent upon satisfactory drug
screen results, pre-employment background check and references.

        Please indicate your acceptance of this Offer by signing in the space
provided below.

    Sincerely,
 
 
SEROLOGICALS CORPORATION
 
 
By:
 
/s/  DAVID A. DODD      

--------------------------------------------------------------------------------

David A. Dodd
President and Chief Executive Officer
 
 
 
 
ACKNOWLEDGED AND AGREED this 19th day of April 2004.
 
 
/s/  DENNIS W. HARRIS, PH.D.      

--------------------------------------------------------------------------------

Dennis W. Harris, Ph.D
 
 

6

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.1

